   

rat - the paited pees B ir ee

Brian David bil | iis ase no.
Detendant? Petitioner, 4215 -cr—-435

Lh /—cv-1036
Vv;

 

United Slales ot America,
ClaiahtE/ Respandani

 

 

 

a of Brian Dail Hill in support < a ee =o _—_——

Supervis elease, Towards innocence in case ~

NOW Comes _crinina| bdo and. 1765 5B hse:

¥ rian David Hill [L C'Brian’. Hill) with a Pe clartin in
— spat of his. 10 nocence. /ron = guilt in " aneateale al
Hpi uf erie Dasa Hil "case no C18 3138, and.

SUppar + of come] ance with S Supervised Release ae
means it should conve instead of reyoratin,

 

 

 

el ae a calles ed ee

eet Cl David Hill ll wales ce tolbawtne Taken erits, =
mepallaades “ae mer Gon eas ney ol 2 . El _

 

 

ee a Sn

 

Case 1:13-cr-00425-TDS Document 164. Ejled 12/12/18 Pade 10f6
 

i ia , Afler iu Was Thredlened ty y Te ay Ouy_Wwearing the
hood die be gat raled si p Ic, betas ot nyse

 

ase Tepall ales 0p aE ve a bch: atfer Soulhern

Elnishing faclary, Or as he! said th il| | ill OU mother

 

Roberta Hill" referring to her first 7nd last name. It

Was_dfter midnight” of the Dick and Willie Trail ee became

Seplember PT 2018 till al night T took the photos of
- mysel’ around te pact of Dick and Willie where an

warehouse cal lled Greene Co. Linc. Was, avound thal Area,
The warehouse seem abandoned. the hiktina Trail had Trees,

 

 

lot af tr hills, N as_onth ody
ale Fel ong Ee
Be ——may_have followed me te ensure, Tt T _comply_w with The
directives of the Guy wearing tia: hoodie. “die want

to Take any chaitces (N_Case There Was any drones er
anybody fll lowing ME » f IT one spa I Mean ti aren around
Gréene’ Co, Tae’, nabedy atound arkf ng area ot hit, Hg
Trail emply, plasty ot Trees tor cover if L hed BT tole
My_pic ures wi MY camera, t salts ¥ Them, % male Ue
Hat MV mother 7 sale. ih never hastarbated al all.

My Ol l) Was teally ly bad hand washing and bad wstshing

Ki vulines. There wis no. WwAhn wiler And SO Mp but there,

I was worried about high _bI bload SUgar and low blood SUDA,
[ Was worried about om My Mother, Had SOME Sugar cans,
sot wouldn't die at ol bf blood aupabs aL, was on my ‘Own.

 

 

 

Zz

Gace 1:13-cr-00425-TDS Document 164. Elled 12/13/18 Pane 2 0f6
 

Nobody saw me ie miles T Think, fill T gato the pavil-
= fo ke il ‘2 Teall where Sothern Finishing fadlory
WAS. The road_c close i 7 Teal “pias. A. vehicle “went by

 

 

: and_must ad seen me. T p itty Band over my enoutth, that
WAs_tny letthand as and signal any vehicles that L was

in Teoubl le and coul lnn't tallc flash li fit in cr ight hand when

Twas seen, flash | ight when was oer, by a_Mbving

vehicle, Then a ie with a spalight- showed" ie, -didolt
now whe 0 they were, never identiffed amet L was

 

5 aiaie I upsétted the HiAy in the hoodie or his people SO

 

: snd grabbed MN a ‘gnd_ran. baclt down the Trail tripped

_ianle if . rocks beside the trail right where same ab ea

 

dey a: Warehouse_was. cbse To the tie depatlnetile
L. teed t G2 bactt_on the Tenil, saw a litte red light, a
OU\/ turned”; On the a flash | a (WAS spooled SO ia ran ae
fel down the side = the ae towards the creel Ke cats al all
ever my body. T ly_ hit my ead Then a Was at the
ar oelt f WEA a A tke the’ p2 lice where Thete, LT finally
realized eae, Were _police WN ndt-gaons wiar Hing
wilh er fav the auy wearing The 00012 » an WAS

handcitted Tal ide "Tek attaded "told Them over”

and over again that T have Auatisen [i lire = have Aulis...
tT - Auticose l have Auten... T have Autism,’ told

Tee pol ce tar wailed ta spealt with a deledive, Lett

relieved that it wasn tthe guy in the heake or Any Ge

 

 

S

4-4 2-cr-00435-TDS Document 164 Elled 12/12/18 Pane 20f6

 
——Fien Troy of fll a the. _ slope: culls all over m ny body
i “head Rely tee td Tt te pallce 2 iter, ho Len,

_ to have pci éd_ his’ bo ody camera, LT ws shaken ¥ a
IT Tried- it ees The fey cae as bettas T co a
eld hin T have Aitéon T tried te tll in aba __
inthe. lode was Talen_in_an ambulance To the =
spita | my_mother and grandparesils. showed i) Told them

as “much A: s ] could what had happened. At on one pout
Thine ity man_was Officer RD dnes af Martinsville Police.

— é said that iL iy that L can be age with
rp Tae re cape pany ed_al him straight in th e

an ae and. Told cer Jones That L fold Lb hit the Truth, al
of that wert on at the hes ital LT seid at
i be placed under arrest: Nobody walHed on the frail

 

 

 

When L was_seen, hand _over_my_mouth, guy in the hoadk 2,
on Sah ly Time I was seen 1, band-ove— was He”, part af the Trail where
Thern. fi ui ate WAS, where dahiclas 90 by
it hardy any Tate af nigh snaled Bef I aps

— ed thal th Was why th pam) we Over Ny motith,

: = _never_ ‘masturbated The palice The Tait,

spe When I Was_ seen by aN passing vehicle _TL never mastirbdled
cates hand. ever aa mouth and other Fond with’ A Fash light

__(2,) My Afrney Told_me That unless T T was BEEF nd
‘iacagiataea mastu shite ae Asn doing any Ag indecerite He SAV S

a tal LL AM. “innocent T mean rats ot indecenl exposwe.

 

: _ 4+

~~ Case 1'13-cr-00435-TDS Document 164 Filed 12/13/18 Pane 4of6

 
fiflorney said That _L can brin up about he y wearin
the ho Ve. Said al under te fy L woul Weve To Ee
as turbated or be aroused P pu Ic to a cong

In ent ex; EXPOSUIE o fe Te heard of aboul The

in the Inve, he said tals pcires a wok lig”
Se he Ala ued that L am te ein | innocent, escent ally
(then the Ti ra 3 @ c= xt wai ae oe haga

ave a _cypy of this eclaration, ain Mv slary aboul the
4) In He hoodi die who | had py GPs i i - flat, Tel|

b whole Slory. an corti bes L be a ee Te
In the event i aM) found “st al—guily, i Pe the delainer
is veversed or ta The Frobable cause Keacing will dismiss

e Supervised Kelease viddton on the ket am ound
innocent | in the Virginia Criminal CASC 6 I pra that am rel leased
promply 9 I in the event at an_inocence sedi

| L: dec! @ under enally af er jul Thal The for gin ” True d
Connect. Execiita an ne ene) 72 218, ey

Brian) Hilt

ind erlae te On cain
ee i ner 2} Brian lau! Hill II ( tro So)
si Hand wi “a $302165
wey A of orig nole pe eile Ch, Jail
lava cal box be

i ca Oe lle VA L414
USWGO

Case 1:13-cr-00435-TDS Document 164 Filed 12/13/18 Pane 5 of 6
 

espec ull’ Tiled with the C aut this The 1.0" day ot
December’ 2018. :

Certifwite 3 Service
LT) Brian David Hill ceriity that L mailed The Tovegoina

oleading by depos ing in A prepaid envelope in te a

 

Tratt on's Mailing suslem_an enovber 4.0 LAS,
Then_under the ae Pave Fouperis slatule, I request
that the Cle af the C ourt File This p eading then serve

al | parties to this Case by Notice at Electronic Filing
through the CMV/ECE system which will natty such

Par iPS,

N Ll

TO pec
Don Doth

 

Signed

 

Brian David Hil (Pro Se}

42302165
Martinsville City Sai]

0. Box 1.326
Martinsville VA 247.74
re West C burch Street
Martinsvil le VA P44 ies

| U SWNGO,
Note? Hand written Cmperbt) copy of oviginal Declaration dated

November 29 ZULS malled December G Z ai Q, Assumed lot ar

fellered with. Fewr errors Were pro duced dyrina copying process.

Case 1:13-cr-00425-TDS Document 164 Filed 12/12/18 Pane 6of6
